DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 12, 2021 have been fully considered but they are not persuasive. Applicant argues Thomas fails to disclose the first decoded data comprises first and second component data and the second decoded data comprise third and fourth component data as claimed, stating that in Thomas, each identified tile (the component data) is separately decoded, and that applicant’s claimed invention would require each pair of tiles to be part of the same decoded tile.
In response, applicant’s claimed distinction of first and second decoded data includes making said distinction a strictly logical one, as a decoder circuit can generate any number of decoded data components. Here, Thomas teaches each decoder can decode one or more instances [components] of encoded video data consisting of video tiles (paragraphs 0103-0106), and further teaches arranging said instances into a left half portion (tiles 1 and 3) and a right half portion (tiles 2 and 4) as shown in fig. 1C, which is analogous to applicant’s specification (Fig. 5, Y1 and Y3 are arranged in a left half portion, Y2 and Y4 are arranged in a right half portion).
Additionally, applicant did not traverse the official notice taken that the use of ring buffers and converting interlaced video data into single frame data were notoriously well known at the time of effective filing. This is taken as an admission of the facts herein, see MPEP 2144.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 8, 9, 10, 11, 14, and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thomas et al. (2019/0166376) [Thomas].
Regarding claims 1 and 9-10, Thomas discloses a processing method for processing videos from multiple channels comprising:
assigning first multimedia data to a hardware decoder circuit to generate first decoded data, wherein the first decoded data comprises first component data and second component data according to an encoding format (paragraph 0103);
assigning second multimedia data to a software decoder circuit to generate second decoded data, wherein the second decoded data comprises third component data and fourth component data according to the encoding format (paragraph 0103, where additional decoders include software decoders, paragraph 0145); and
duplicating the first decoded data and the second decoded data to a video buffer according to a predetermined arrangement and an encoding format to generate output data, be being displayed by a screen (paragraph 0109), comprising:
according to the predetermined arrangement, combining the first component data of the first decoded data and the third component data of the second decoded data to be a first portion of the output data (fig. 1C, tile 1 and tile 3); and 
according to the predetermined arrangement, combining the second component data of the first decoded data and the fourth component data of the second decoded data to be a second portion of the output data (fig. 1C, tile 2 and tile 4),
wherein the predetermined arrangement indicates an arrangement of display regions corresponding to the first multimedia data and the second multimedia data on the screen (figs. 1C and 2A-2C).

Regarding claims 5 and 11, Thomas discloses the processing method and system for processing videos from multiple channels of claims 1 and 10, further comprising:


Regarding claims 8 and 14, Thomas discloses the processing method and system for processing videos from multiple channels of claims 7 and 13, wherein the encoding format is at least defined by a first component and a second component, the first component data and the third component data correspond to the first component, and the second component data and the fourth component data correspond to the second component.

.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas.
Regarding claims 2 and 15, Thomas discloses the processing method and system for processing videos from multiple channels of claims 1 and 9, wherein assigning the first multimedia data to the hardware decoder circuit to generate the first decoded data comprises:
requesting the video buffer from at least one memory; and parsing the first multimedia data to generate the first decoded data, and storing the first decoded data in a plurality of frame buffers in the at least one memory (paragraph 0109).

It would have been obvious at the time of the effective filing date to a person of ordinary skill in the art to modify the method and system of Thomas to include initializing a ring buffer to receive the first multimedia data, for the benefit of performing concurrent read and write operations from memory, a desirable feature when processing a constant flow of data such as a video stream.

Regarding claims 3 and 16, Thomas discloses the processing method and system for processing videos from multiple channels of claims 2 and 15, wherein initializing the ring buffer to receive the first multimedia data comprises:
requesting the ring buffer from the at least one memory;
controlling a write indicator to write the first multimedia data into the ring buffer; and controlling a read indicator to read the first multimedia data from the ring buffer, to decode the first multimedia data (this is the conventional manner in which a ring buffer is utilized in memory, as the read and write indicators must first be defined in order to utilize the buffer).
 


Regarding claims 6 and 12, Thomas discloses the processing method and system for processing videos from multiple channels of claims 1 and 10, but fails to disclose if a display format of the first multimedia data is interlace scanning, generate one frame of the video data based on a number of frames, odd field data, and even field data related to the first multimedia data, and transmitting the one frame of the video data to the hardware decoder circuit, to generate the first decoded data.
Examiner takes official notice that converting interlaced video data into single frame data using at least 2 interlaced frames (even field and odd field) to perform additional processing on a video frame was notoriously well known in the art at the time of the effective filing date.
It would have been obvious at the time to a person of ordinary skill in the art to modify the method and system of Thomas to include if a display format of the first multimedia data is interlace scanning, generate one frame of the video data based on a number of frames, odd field data, and even field data related to the first multimedia data, and transmitting the one frame of the video data to the hardware decoder circuit, to generate the first decoded data, incorporating a backwards compatibility with more traditional encoding formats.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302.  The examiner can normally be reached on 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421